Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2015

                                    No. 04-15-00752-CV

              IN RE: GUARDIANSHIP OF HATTIE POOLE, AN ADULT,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2014-PC-4118
                         Honorable David Peeples, Judge Presiding


                                      ORDER
       The Appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to February 3, 2016.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court